NUMBER 13-05-726-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




ALBERT ACEVEDO, JR.,	Appellant,


v.


THE STATE OF TEXAS,	Appellee.



On appeal from the County Court at Law No. 1
of Victoria County, Texas.




MEMORANDUM OPINION (1)


Before Chief Justice Valdez and Justices Rodriguez and Castillo

Memorandum Opinion by Chief Justice Valdez


	This direct appeal stems from an order of the trial court holding attorney Albert
Acevedo, Jr. in contempt for failure to appear at a February 9, 2005 court hearing. (2) 
After an evidentiary hearing, the trial court assigned to preside over the show cause
proceeding found that Acevedo had proper and actual notice of the hearing but failed
to appear.  The trial court found Acevedo in contempt and imposed punishment at
confinement in the county jail for ten days and a fine of $500.  See Tex. Gov't Code
Ann. § 21.002(b) (Vernon 2004).  Acevedo was remanded to the custody of the local
sheriff's department, but was released pursuit to an order of this Court.  The instant
appeal ensued.
	Decisions in contempt proceedings are not appealable.  Ex parte Cardwell, 416
S.W.2d 382, 384 (Tex. 1967); Metzger v. Sebek, 892 S.W.2d 20, 55 (Tex.
App.-Houston [1st Dist.] 1994, writ denied)(citing Ex parte Williams, 690 S.W.2d 243 
n.1 (Tex. 1985)).  A contempt judgment is reviewable only by a petition for writ of
habeas corpus (if the contemnor is confined) or a petition for writ of mandamus (if no
confinement is involved).  See In re Long, 984 S.W.2d 623, 625 (Tex. 1999); Kidd v.
Lance, 794 S.W.2d 586, 587 (Tex. App.-Austin 1990, no writ); see also Deramus v.
Thornton, 333 S.W.2d 824, 827 (Tex. 1960)("We have uniformly held in this State,
however, that the validity of a contempt judgment can be attacked only collaterally
and that by way of habeas corpus."). 
	Considering the above authorities, we conclude we do not have jurisdiction to
hear Acevedo's appeal from this contempt proceeding.  We dismiss the appeal for
want of jurisdiction.
  
  									ROGELIO VALDEZ
								Chief Justice

Dissenting Opinion by 
Justice Castillo.

Do not publish.
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed
this 9th day of November, 2006.
1.  See Tex. R. App. P. 47.1, 47.4; see also this Court's opinions in the related cases, Acevedo
v. State, No. 13-05-222-CR, 2005 Tex. App. LEXIS 3668 (Tex. App.-Corpus Christi May 12, 2005,
no pet.) and In re Acevedo, No. 13-05-335-CR, 2005 Tex. App. LEXIS 5754 (Tex. App.-Corpus Christi,
July 22, 2005) (original proceeding).
2.  At the time, Acevedo was representing an accused in a misdemeanor theft case.